               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA         )
                                 )
    v.                           )           2:97CR64-1
                                 )
JARVIS LEMOND TATE               )

     ORDER ON ADMENDMENT TO PETITION FOR WARRANT OR SUMMONS
       FOR OFFENDER UNDER SUPERVISION ORIGINALLY FILED ON
                        JANUARY 6, 2020.

    This matter is before the Court upon request of the United

States Probation Officer. (Doc. 20.)       The Court has reviewed the

Amended Petition and finds the following:

    ( )   No Action.

    (X)   Amend the Petition filed on January 6, 2020. For
          compelling reasons, this Petition and Warrant shall
          remain sealed until the Warrant is executed except as
          necessary for law enforcement to effect the arrest of
          the defendant.   The Clerk shall provide a copy of the
          Petition and Warrant to the U.S. Probation Office, the
          U.S. Attorney’s Office, and the United States Marshal
          Service.

    ( )   Amend the Petition filed on __________. This amended
          petition shall be unsealed upon the issuance of an Order
          in response to this Amended Petition.

    ( )   Amend the Petition for a Summons.

    ( )   Withdraw the Summons.

    ( )   Withdraw the Warrant.

    ( )   Other:

    IT IS SO ORDERED.




      Case 2:97-cr-00064-TDS Document 22 Filed 06/26/20 Page 1 of 2
                                         /s/   Thomas D. Schroeder
                                      United States District Judge
June 26, 2020




     Case 2:97-cr-00064-TDS Document 22 Filed 06/26/20 Page 2 of 2
